Case 2:21-cr-00045-SPC-NPM Document 1 Filed 06/02/21 Page 1 of 6 PagelID 1

~2 UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
FORT MYERS DIVISION

UNITED STATES OF AMERICA

v. CASENO. 2:21 WS SPC.APT—
18 U.S.C. § 472
TATUM JANEVA COTTRELL
INDICTMENT
The Grand Jury charges:
COUNT ONE

On or about April 28, 2021, in the Middle District of Florida, the

defendant,
TATUM JANEVA COTTRELL,

with intent to defraud, did pass, utter, publish, and sell, and attempt to pass,
utter, publish, and sell, a falsely made, forged, counterfeited, and altered
obligation or other security of the United States, as defined in 18 U.S.C. § 8,
that is, twenty-seven $20 Federal Reserve notes, which the defendant then
knew to be falsely made, forged, counterfeited, and altered, to an employee of
CVS located at 16950 Pine Ridge Road, Fort Myers, Florida.

In violation of 18 U.S.C. § 472.

COUNT TWO

On or about April 28, 2021, in the Middle District of Florida, the
Case 2:21-cr-00045-SPC-NPM Document 1 Filed 06/02/21 Page 2 of 6 PagelD 2

defendant,
TATUM JANEVA COTTRELL,
with intent to defraud, did pass, utter, publish, and sell, and attempt to pass,
utter, publish, and sell, a falsely made, forged, counterfeited, and altered
obligation or other security of the United States, as defined in 18 U.S.C. § 8,
that is, six $20 Federal Reserve notes, which the defendant then knew to be
falsely made, forged, counterfeited, and altered, to an employee of CVS
located at 15550 San Carlos Boulevard, Fort Myers, Florida.
In violation of 18 U.S.C. § 472.
COUNT THREE
On or about April 28, 2021, in the Middle District of Florida, the
defendant,
TATUM JANEVA COTTRELL,
with intent to defraud, did pass, utter, publish, and sell, and attempt to pass,
utter, publish, and sell, a falsely made, forged, counterfeited, and altered
obligation or other security of the United States, as defined in 18 U.S.C. § 8,
that is, six $20 Federal Reserve notes, which the defendant then knew to be
falsely made, forged, counterfeited, and altered, to an employee of CVS
located at 13400 South Cleveland Avenue, Fort Myers, Florida.

In violation of 18 U.S.C. § 472.
Case 2:21-cr-00045-SPC-NPM Document 1 Filed 06/02/21 Page 3 of 6 PagelD 3

COUNT FOUR
On or about April 28, 2021, in the Middle District of Florida, the
defendant,
TATUM JANEVA COTTRELL,
with intent to defraud, did pass, utter, publish, and sell, and attempt to pass,
utter, publish, and sell, a falsely made, forged, counterfeited, and altered
obligation or other security of the United States, as defined in 18 U.S.C. § 8,
that is, sixteen $20 Federal Reserve notes, which the defendant then knew to
be falsely made, forged, counterfeited, and altered, to an employee of
Walgreens located at 12749 South Cleveland Avenue, Fort Myers, Florida.
In violation of 18 U.S.C. § 472.
FORFEITURE
1. The allegations contained in Counts One through Four are
incorporated by reference for the purpose of alleging forfeiture, pursuant to
provisions of 18 U.S.C. §§ 492 and 982(a)(2)(B), 49 U.S.C. § 80303, and 28
US.C. § 2461(c).
2. Upon conviction of a violation of 18 U.S.C. § 472, the defendant
shall forfeit to the United States, pursuant to 18 U.S.C. § 982(a)(2)(B), any
property constituting, or derived from, proceeds the person obtained directly

or indirectly, as a result of such violation. In addition, pursuant to 18 U.S.C. §
Case 2:21-cr-00045-SPC-NPM Document 1 Filed 06/02/21 Page 4 of 6 PagelD 4

492 and 28 U.S.C. § 2461(c), the defendant shall forfeit all counterfeits of any
coins or obligations or other securities of the United States or of any foreign
government, or any articles devices, and other things made, possessed, or used
in violation Section 472, or any material or apparatus used or fitted or
intended to be used, in the making of such counterfeits, articles, devices or
things, found in the possession of any person without authority from the
Secretary of the Treasury or other proper officer. Lastly, pursuant to 49
U.S.C. § 80303 and 28 U.S.C. § 2461(c), the defendant shall forfeit any
aircraft, vehicle or vessel used to facilitate the transportation, concealment,
receipt, possession, purchase, sale, exchange, or giving away of the charged
contraband.
3. If any of the property described above, as a result of any act or
omission of the defendant:
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third
person;
Cc. has been placed beyond the jurisdiction of the Court;
d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be

subdivided without difficulty;
Case 2:21-cr-00045-SPC-NPM Document1 Filed 06/02/21 Page 5 of 6 PagelID 5

the United States shall be entitled to forfeiture of substitute property under the
provisions of 21 U.S.C. § 853(p), as incorporated by 18 U.S.C. § 982(b)(1) and
28 U.S.C. § 2461(c).

A TRUE BILL,

Foreperson
KARIN HOPPMANN
Acting United States Attorney

ae ;
By: oo hiers>
Trenton J. Reichling>
Assistant United States Attorney

MM. Guar

Jgsus M. Casas
ssistant United States Attorney
Chief, Fort Myers Division

  

 
FORM OBD-34
APR 1991

Case 2:21-cr-00045-SPC-NPM Document 1 Filed 06/02/21 Page 6 of 6 PagelD 6
No. 2:21-cr-

 

UNITED STATES DISTRICT COURT
Middle District of Florida
Fort Myers Division

THE UNITED STATES OF AMERICA
VS.

TATUM JANEVA COTTRELL

 

INDICTMENT

Violations:
18 U.S.C. § 472

 

A true bill,

Cth —

0 Foreperson

 

Filed in open court this 2nd day

of June, 2021.

 

Clerk

 

Bail $

 

 

GPO 863 525
